                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA

In re:                                                                      BKY No.: 19-50188

Cary Lee Deason,

                               Debtor.

J. Richard Stermer, Trustee,                                                 ADV No.: 20-5027

                               Plaintiff,
v.

2 C Properties, LLC, Stacy Deason, Chanda
Egge, and BMO Harris Bank N.A.,

                               Defendants.

                                 CERTIFICATE OF SERVICE


       I, Kari Fogarty, under penalty of perjury, state that on the 2nd day of September, 2020, I
served the following:

         1.    Summons; and
         2.    Complaint

upon:

Stacy Deason                                      Chanda Egge
11171 Town Hall Street                            23783 233rd Street
Brainerd, MN 56401                                Pierz, MN 56364-1957

Officer/Managing Agent                            Officer/Managing Agent
2 C Properties LLC                                BMO Harris Bank N.A.
23783 233rd Street                                111 W. Monroe Street
Pierz, MN 56364-1957                              Chicago, IL 60603

via First Class and Certified Mail, return receipt requested and Aaron Chapin via email at
aaron.chapin@huschblackwell.com


Dated: September 2, 2020                            /e/ Kari Fogarty
                                                    Kari Fogarty
